Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2013

                          No. 04-13-00454-CV and 04-13-00455-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,

                      From the Probate Court No 1, Bexar County, Texas
                       Trial Court No. 2013MH1871 and 2013MH1959
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
       Appellant's first motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before September 16, 2013. Because these are accelerated appeals,
NO FURTHER EXTENSIONS WILL BE GRANTED.




                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court